This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, COGLEY, and DEERWESTER
                       Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                      Michael VALDEHUEZA
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202100302

                           _________________________

                              Decided: 20 July 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Melanie J. Mann

 Sentence adjudged 12 August 2021 by a general court-martial convened
 at Marine Corps Base Hawaii consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
 ment for eleven months, 1 and a bad-conduct discharge.

                                For Appellant:
                         Major Brian L. Farrell, USMC




 1   Appellant was credited with 187 days of confinement credit.
               United States v. Valdehueza, NMCCA No. 202100302
                                Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
     However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is en-
titled to have court-martial records that correctly reflect the content of his pro-
ceeding. 3 The Entry of Judgment erroneously states in the summary of charges
pertaining to Charge IV, and in the sole specification for a violation of Uniform
Code of Military Justice, Article 85, Desertion, that the date the desertion
ended by apprehension was 20 February 2020. However, in reviewing the
Charge Sheet and the record of trial, 20 February 2020 was the beginning of
the period of desertion and Appellant was apprehended on 5 February 2021.
In accordance with Rule for Courts-Martial 1111(c)(2), we modify the Entry of
Judgment and direct that it be included in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   3   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
UNITED STATES                                     NMCCA NO. 202100302

       v.                                                ENTRY
                                                          OF
Michael VALDEHUEZA                                     JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                                  As Modified on Appeal
                     Accused
                                                        20 July 2022



   On 12 August 2021, the Accused was tried at Marine Corps Base Hawaii by a
general court-martial, consisting of a military judge sitting alone. Military Judge
Melanie J. Mann, presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 120b, Uniform Code of Military Justice,
              10 U.S.C. § 920b.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Sexual abuse of a child involving indecent conduct on
                    or about 17 February 2020.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Sexual abuse of a child involving indecent conduct on
                    or about 17 February 2020.
                       Plea: Not Guilty.
                       Finding: Dismissed.
              United States v. Valdehueza, NMCCA No. 202100302
                          Modified Entry of Judgment

Charge II:   Violation of Article 80, Uniform Code of Military Justice,
             10 U.S.C. § 880.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification 1: Attempt to photograph the private area of I.A. without
                    her consent on or about 17 February 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 2: Attempt to photograph the private area of A.Z. without
                    her consent on or about 17 February 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

Charge III: Violation of Article 128, Uniform Code of Military Justice,
            10 U.S.C. § 928.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification 1: Simple assault upon a child under the age of 16 on or
                    about 17 February 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 2: Simple assault upon a child under the age of 16 on or
                    about 17 February 2020.
                     Plea: Not Guilty.
                     Finding: Dismissed.

Charge IV: Violation of Article 85, Uniform Code of Military Justice,
           10 U.S.C. § 885.
             Plea: Guilty.
             Finding: Guilty.

   Specification:    Desertion terminated by apprehension from on or
                     about 20 February 2020 to on or about 5 February
                     2021.
                     Plea: Guilty.
                     Finding: Guilty.




                                        2
               United States v. Valdehueza, NMCCA No. 202100302
                           Modified Entry of Judgment

                                  SENTENCE

On 12 August 2021, a military judge sentenced the Accused to the following:
      Reduction to pay grade E-1.
          For Specification 1 of Charge I:
             confinement for 11 months.
          For the sole Specification of Charge IV:
             confinement for 11 months.
          The terms of confinement will run concurrently.
      Confinement for a total of 11 months.
      A bad-conduct discharge.
   The Accused has served 187 days pretrial confinement and shall be credited with
187 days of confinement already served, to be deducted from the adjudged sentence to
confinement.




                               FOR THE COURT:




                               S. TAYLOR JOHNSTON
                               Interim Clerk of Court




                                             3